Citation Nr: 1210813	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  05-39 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a gynecological disorder, previously characterized as human papillomavirus with secondary dysplasia and pre-cancerous state of the cervix, previously claimed as abnormal pap smears and amenorrhea, to include as secondary to oral contraceptive use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to March 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In October 2008, the issue on appeal was remanded to afford the Veteran proper notice and to obtain VA treatment records.  In November 2008, the Veteran was provided with compliant notice and the requested VA records were associated with the claims file.  In a May 2009 decision, the Board reopened the claim and remanded for a VA examination.  In June 2010, the Board remanded for a clarifying medical opinion, which was obtained in January 2011 and is adequate upon which to base a determination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with.)


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Dysmenorrhea and cervical scarring following the LEEP procedure in 1999 have been shown to be causally or etiologically related to the in-service finding of high grade SIL.







CONCLUSION OF LAW

The residuals of high grade SIL, specifically dysmenorrhea and cervical scarring following the LEEP procedure in 1999, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a gynecological condition. 

During service, abnormal PAP smears were noted in the Veteran's service treatment records.  An October 1987 cytopathology examination found atypical cells and viral changes, condyloma.  However, no condyloma were visualized.  A January 1992 cytology report found high grade SIL, moderate dysplasia (CIN II) with changes of HPV, gardnerella.  An April 1992 pap examination was normal.  A January 1993 cytopathology report noted rare atypical cells of uncertain significance.  It was suggested that a repeat pap smear should be administered in three months to rule out dysplasia.  In December 1993, benign cellular inflammatory reactive changes were found.  There were no malignant or dysplastic cells.  On the December 1993 separation examination, the vaginal examination was normal.  

Following separation from service, private treatment records dated from January 1995 to 1997 reflected that the Veteran had annual gynecological examinations, to include pap smears, without abnormal findings.  An April 1999 record reflected that the Veteran was found to have high grade squamous intraepithelial lesion (severe dysplasia with endocervical gland extension, CIN III).  She underwent a LEEP electrical excisional cone biopsy.  The Veteran had surveillance pap smears thereafter.  A February 2000 pathology report indicated an inflammatory condition of clinical significance, obscuring inflammation, altered vaginal flora/coccobacilli present (hemophilus/gardnerella).  An April 2000 examination was normal.  

In April 2001, a VA letter from M.S., MSN, RN-RNP-C stated that the probability of cervical cancer is greater with noted HPV presence.  She indicated that the Veteran will be at risk on-going for abnormal cervical cell formation due to her HPV history.  

During a September 2001 VA examination, the Veteran was noted to have a history of abnormal PAP smears in 1992 with high grade squamous intraepithelial lesion with moderate dysplasia consistent with HPV.  The examiner opined that it was at least as likely as not that the abnormal PAP smear in 1992 consistent with HPV, which later led to continued abnormal PAP smears requiring a loop electrical excision procedure be performed, are directly related.  The Veteran denied abnormal bleeding or vaginal discharge.  Her periods were on a routine regular basis.  

In July 2004, M.S., MSN, FNP-C of the VAMC, who also wrote the April 2001 letter, noted that in 1992, cervical cell pathology of high grade SIL (squamous intraepithelial lesion) and changes with HPV was found.  She added that the reoccurring abnormal pathology and the development of cervical cancer is research documented as a higher risk due to the HPV carrier state.  M.S. stated that this virus once acquired is a chronic gynecological health risk for future abnormal cervical cells.  

In May 2009, the Board was unclear from this statement whether the Veteran currently has HPV, or any residuals thereof.  The Board noted that merely being at an increased risk for cervical cancer is not in and of itself a disability for which service connection can be granted.  Moreover, the Board was unsure from the evidence then of record whether the Veteran currently has HPV, or any residuals.  In February 2000 and April 2001, the Veteran's VA PAP smears revealed hemophilus/gardnerella and reactive cellular changes associated with inflammation, respectively.  However, PAP smears dated from 2002 to 2008 were all negative for intraepithelial lesion or malignancy.  Consequently, the Board remanded for an examination to ascertain whether the Veteran currently has a gynecological disability, to include any residuals of HPV.  

Pursuant to the May 2009 remand, the Veteran underwent a VA examination in December 2009.  The remand directed the examiner to review the claims file and, if a current gynecological disorder was found, to state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current gynecological disorder is the result of a disease, injury, or event in service (July 1987 to March 1994) as opposed to its being more likely due to some other factor or factors.  The examiner was asked to comment on the relationship, if any, between the January 1992 cytology report finding of high grade SIL, moderate dysplasia (CIN II) with changes of HPV, and any current diagnosis.  

The Veteran reported regular cervical pap smears since 1999 without recurrence of the severe dysplasia.  She noted a menstrual symptom change in July 2008 with an increase in menstrual flow and pain.  There was notable scarring present on the cervix.  Results of a cervical pap smear indicated that endocervical cells transformation zone component was absent and general categorization was negative for intraepithelial lesion or malignancy.  The examiner reviewed the claims file and diagnosed history of abnormal cervical pap smear with recurrence after military tour of duty and dysmenorrhea.  The impression was abnormal cervical pap smear documented initially during service time without documented biopsy and unresolved cervical abnormality post military tour of duty requiring surgical excision pathology.  

At the time of the June 2010 remand, the Board was again unclear from the results of the examination whether the Veteran currently has any gynecological disorder, to include any residuals of the human papillomavirus with secondary dysplasia.  Based on the results of the cervical pap smear, the Board was under the impression that the Veteran does not have a current gynecological disorder.  Nevertheless, this is not expressly stated in the examination report.  Moreover, the impression was unresolved cervical abnormality post military tour of duty requiring surgical excision pathology.  Thus, it was unclear to the Board whether the Veteran currently has any residuals related to the unresolved cervical abnormality.  Additionally, the examiner did not comment on the part of the January 1992 cytology report which found changes of HPV.  In light of the M.D.S., MSN, FNP-C of the VAMC comments in July 2004 that once this virus (HPV) is acquired it is a chronic gynecological health risk for future abnormal cervical cells, the Board still wished to ascertain whether the Veteran currently has HPV, or any residuals thereof, and again remanded to obtain an adequate VA examination.  

In July 2010, the December 2009 VA examiner was asked to clarify her opinion.  She indicated that the claims file should be referred to a gynecology specialist to further make the concluding decision for the case.

In January 2011, another examiner, D.S.D., physician assistant, reviewed the claims file.  The Veteran reported that after her loop electrical excision procedure, her menstrual flow became heavy and that for the past two years she had heavy bleeding with three days of severe cramping.  The examiner referenced the 1987 pap smear which showed viral changes with condyloma and the 1992 pap smear finding of CIN II.  The examiner noted that the subsequent pap smears were normal to include the one in December 1993.  The diagnoses were dysmenorrhea and history of abnormal pap smear in 1987 and 1999, status post loop electrosurgical excision procedure (LEEP) in 1999.

The examiner stated that the Veteran's dysmenorrhea is at least as likely as not a residual to the loop electrosurgical incision procedure performed after service, as the dysmenorrheal symptoms began following the LEEP procedure and were not reported prior to the procedure.  Based on the cytology report and examination, the examiner stated that there was no evidence of HPV high risk infection, or any residuals thereof.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Service connection requires evidence that establishes that the veteran currently has the claimed disability.  See Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As reflected above, the Veteran has no evidence of a current HPV infection, or any residuals thereof.  However, the question remains whether her LEEP procedure in 1999 was related to her in-service abnormal pap results and, if so, whether she has any residuals of the LEEP procedure.  The examiner stated that HPV types six and eleven are equivalent to low risk infection, as these two particular types cause 90 percent of genital warts, but do not cause cervical cancer.  HPV types 16 and 18 are high risk types, causing 70 percent of cases of cervical cancer.  HPV types 45 and 31 are also high risk, causing five to ten percent of cases of cervical cancer.  Cervical infection by HPV is associated with virtually all cases of cervical cancer, and as many as 15 percent of HPV infections will progress to CIN or cancer within two to three years if left untreated.  

The examiner continued that low grade squamous intraepithelial lesions, especially in young women, are generally a transient HPV infection.  High grade squamous intraepithelial lesions are more likely to be associated with persistent HPV infection and high risk of progression to cervical cancer.  The examiner noted that this information was obtained from the up to date online medical database, from several articles related to cervical cytology and HPV infection, as well as cervical cancer screening.  

The examiner added that she did not have information as to which sub type of HPV was found on the 1987 abnormal pap smear, however, the previous pap smear had indicated the presence of condyloma (genital warts).  HPV type six and eleven, the low risk types, primarily cause genital warts.  These would also be the types associated with transient infection, which the body's immune system would subsequently clear.  As the Veteran had normal pap smears in the interim between the initial infection and the 1999, and then following the 1999 LEEP procedure, the examiner concluded that it would appear that these were two separate episodes.  The examiner noted that the HPV testing was not routinely performed when the pap smear cytology is normal.  

Although the examiner addressed the in-service 1987 abnormal pap smear, she did not address the other in-service January 1992 finding of high grade SIL, moderate dysplasia (CIN II) with changes of HPV.  The Board could remand for another opinion.  However, the Board observes that the examiner did state that high grade squamous intraepithelial lesions are more likely to be associated with persistent HPV infection and high risk of progression to cervical cancer, and the Veteran had findings of high grade SIL in 1992 while in service and then again in 1999.  The Veteran then underwent a LEEP procedure after her second 1999 SIL and has not had a recurrence.  The Board will resolve reasonable doubt and apply the examiner's statement that high grade SIL are more likely to be associated with persistent HPV infection to the Veteran's 1992 and 1999 findings.  Thus, it appears that it is at least as likely as not that the Veteran had the LEEP procedure in connection with the initial 1992 lesion.  As stated above, the residuals of the LEEP procedure are dysmenorrhea and cervical scarring.  Thus, the Board concludes that service connection for the residuals of high grade SIL, specifically dysmenorrhea and cervical scarring following the LEEP procedure in 1999, are granted. 38 C.F.R. § 3.159(c)(4); 3.303; cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  


ORDER


Entitlement to service connection for a gynecological disorder, specifically the residuals of high grade SIL, specifically dysmenorrhea and cervical scarring following the LEEP procedure in 1999, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


